                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

AARON MOTEN,                                  :

                       Petitioner,                            Case No. 3:19-cv-267

       - vs -                                                 District Judge Thomas M. Rose
                                                              Magistrate Judge Michael R. Merz

WARDEN, Southeastern Correctional
Institution,

                       Respondent.            :


    ORDER ADOPTING SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       The Court has reviewed the Supplemental Report and Recommendations of United States

Magistrate Judge Michael R. Merz (ECF No. 9) to whom this case was referred pursuant to 28

U.S.C. ' 636(b) and noting no objections were filed thereafter, and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has now expired, hereby ADOPTS said Supplemental

Report and Recommendations.

       Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to the

United States Court of Appeals that an appeal would be objectively frivolous and therefore should

not be permitted to proceed in forma pauperis.

       DONE and ORDERED in Dayton, Ohio, this 21st day of November, 2019.

                                              *s/Thomas M. Rose

                                                                Thomas M. Rose
                                                           United States District Judge
